    Case: 1:19-cv-02444 Document #: 12 Filed: 09/04/19 Page 1 of 2 PageID #:145




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DR. WILLIAM P. GRESS,                               )
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )      19 C 2444
                                                    )
DOCTOR INVESTMENT GROUP, LLC                        )      Judge Norgle
and JOHN DOES 1-10,                                 )      Magistrate Judge Gilbert
                                                    )
               Defendants.                          )

                                     NOTICE OF MOTION

TO: Please see certificate of service.

        PLEASE TAKE NOTICE that on September 6, 2019, at 10:30 a.m., we shall appear
before Judge Norgle, in Room 2341 of the United States District Court for the Northern District
of Illinois, Eastern Division, and present: PLAINTIFF’S MOTION FOR ENTRY OF
DEFAULT, a copy of which has been filed electronically and served upon you.

                                                           s/ Heather Kolbus
                                                           Heather Kolbus



Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200




                                               1
    Case: 1:19-cv-02444 Document #: 12 Filed: 09/04/19 Page 2 of 2 PageID #:146




                               CERTIFICATE OF SERVICE

       I, Heather Kolbus, hereby certify that on September 4, 2019, I caused a true and accurate
copy of the foregoing document to be filed via the Court’s CM/ECF system, and to be served via
U.S. Mail on the following:


       Doctor Investment Group, LLC
       c/o Registered Agent, Eastbiz.com, Inc.
       5348 Vegas Drive
       Las Vegas, NV 89108

                                            s/ Heather Kolbus
                                            Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200




                                                 2
